Title: To James Madison from Sylvanus Bourne, 10 April 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 April 1801, Amsterdam. Transmits continuation of Leiden Gazette. Reports local belief that relations between Great Britain and northern powers will be adjusted in a short time, though expectations of general peace are not as strong. In postscript, announces news of death of Czar Paul of Russia; succeeded by Alexander I. Reports rumor that British fleet was repulsed in attack on Copenhagen with much loss.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

